DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        FORTUNO JEANFORT,
                             Appellant,

                                    v.

      FLORIDA ATLANTIC UNIVERSITY BOARD OF TRUSTEES
            a/k/a FLORIDA ATLANTIC UNIVERSITY,
                          Appellee.

                              No. 4D20-1221

                              [May 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2018-CA-011407-
XXXX-MB.

  Fortuno Jeanfort, Boynton Beach, pro se.

  Christopher J. Whitelock of Whitelock & Associates, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KUNTZ, JJ., and ROBINSON, MICHAEL, A., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.